Case 1:18-cv-11970-.]BS-K|\/|W Document 25 Filed 10/26/18 Page 1 of 5 Page|D: 226
MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP

ATTORNEYS AT LAW

1617 JOHN F. KENNEDY BOULEVARD
SU|TE 1500
PH|LADELPH!A,PA19103-1815
(215) 557-2900
FACS|N||LE (215) 557-2990/2991

MATTHEW A. L|PMAN, ESQU|RE
ADN||TTED |N PA AND NJ
Email: m|ipman@mdmc-|aw.com

October 26, 2018

Via ECF

The Honorable Karen M. Williarns

U.S. District Court, District of NeW Jersey
Mitchell H. Cohen Building & U.S. Courthouse
4th& Cooper Streets

Camden, NJ 08101

Re: The HorneSource Corp. v. Retailer Web Services, LLC
D.N.J., Docket No. l:lS-cV-l l970-JBS-KMW
Our File No. R0939-1001

Dear Judge Williams:

We represent Defendant, Retailer Web Sei'vices, LLC, in connection With the
above-referenced matter. As you Will recall from the recent conference With Your
Honor, co-counsel for Retailer Web Services is Adam Wolek, Esquire Who has been
admitted pro hac vice.

I have attached a letter from Mr. Wolek setting forth our client’s position in
response to the letter recently filed on behalf of The HorneSource Corp.

 

MATTHEW A. LIPMAN

MAL/pjb

Enclosure

cc: Alexis Arena, Esquire (via ECF)
Eric R. Clendening, Esquire (Via ECF)
Adarn Wolek, Esquire (via email W/ encl.)
Williarn C. Wagner, Esq. (via email e/ encl.)

NEW JERSEY NEW YORK PENNSYLVANIA CONNECTICUT MASSACHUSETTS COLORADO DELAWARE FLORIDA RHODE ISLAND

Case 1:18-cv-11970-.]BS-K|\/|W Document 25 Filed 10/26/18 Page 2 of 5 Page|D: 227

lhft!

Adam W 01 ek 'l`aft Stettinius & Hollister LLP
P 312'836.4063 111 East Wacker, Suite 2800!;3(1)161;2;glofsl:
F 312.527.4011

Tel: 312.527.4000 / Fax: 312.527.4011

C 312.860.9006 www.taftlaw.com

awolek@taftlaw.com

 

October 26, 2018

Via ECF

The Honorable Karen M. Williams

U.S. District Court, District of New Jersey
Mitchell H. Cohen Building & U.S. Courthouse
4th& Cooper Streets

Camden, NJ 08101

Re: T he HomeSource, Corp. v. Retailer Web Services, LLC, et al. ,
Case No. 1:18-cv-11970-JBS-KMW

Dear Judge Williams:

Contrary to Plaintiff The HomeSource Corp.’s assertions, the request for a discovery
conference is not ripe and ignored the Court’s direction: Defendant Retailer Web Services, LLC
(“RWS”) had already stated that it preserved its IP addresses and agreed to have the parties’ experts
confer as to What they needed for an orderly exchange and examination of information, as the
Court directed in the October 4, 2018 Initial Status Conference. Yet Plaintiff ignored RWS ’s offer
to have the expert conference as early as next week. Plaintiff even ignored its own unilateral
deadline of October 26, 2018 for the conference, and instead filed its motion on October 24.l And
fatally, Plaintiff failed to have a conference with RWS’s counsel as required by Local Rule 37.1
for discovery motions, despite RWS’s offers and efforts to do so. 2 For these reasons alone,
Plaintiff’s request for a discovery conference is meritless, premature, and should be denied.

During the Initial Status Conference, the Court directed the parties to have their experts
confer on what information they needed, and to arrange a simultaneously exchange of those
documents for the experts’ review. RWS agreed and has repeatedly stated that it will abide by the

 

' Plaintiff has unilaterally moved its own deadlines ahead on several occasions - at times moving a deadline within
the same day.

2 1n its request for a discovery conference, Plaintiff also omitted many of RWS’s responses to its emails, which
exhibit the efforts made by RWS to arrange the expert conferral, or otherwise to have a meet-and-confer prior to
burdening the Court. We’re unclear Why Plaintiff omitted the response emails because they are pertinent to the
points raised in its request.

Case 1:18-cv-11970-.]BS-K|\/|W Document 25 Filed 10/26/18 Page 3 of 5 Page|D: 228

Hon. Judge Williarns
October 26, 2018
Page 2

Court’s direction, and has preserved its IP addresses Plaintiff disclosed its expert last week, and
RWS has submitted and is awaiting approval from its insurance company to engage its expert But
now Plaintiff does not want to abide by that direction, and instead wants to unilaterally fish through
RWS ’s information, despite the request for IP addresses falling outside its pleadings against RWS,
and without providing any support to its new allegations3

As a threshold matter, the premise behind Plaintiff’ s request for a discovery conference -
that RWS ’s delay Will cause evidence to be lost - is at best mistaken Plaintiff claims that “lf RWS
delays long enough, the ISPs will no longer be able to identify the identity of the individuals behi d
the lP addresses.” Dkt. 24, p. 2. But Plaintiff is seeking the lP addresses that belong to RWS, and
because RWS owns these IP addresses, Plaintiff will not have to subpoena anyone to identify the
owner. And these IP addresses have been preserved. Certainly, RWS is not preventing Plaintiff
from subpoenaing any ISPs to identify the individuals behind the over 114,000 requests to search
its customers’ websites, which are presumably logged and allegedly in its possession4 Rather,
RWS has agreed to proceed as the Court suggested during the scheduling conference, and will
produce a list of its l,000 IP addresses through a simultaneous information exchange between the
parties’ experts. Notably, Plaintiff never alleges how it has standing to pursue claims that
purportedly belong to its customers.

Plaintiff further argues that RWS’s wanting to follow the Cotut’s direction amounts to it
being “obstructionist,” but Plaintiff throws stones from a glass house. In fact, Plaintiff has
produced zero documents and zero support for its allegations Whereas RWS has produced over
1,500 pages of documents thus far.5 Furthermore, RWS has repeatedly requested that Plaintiff
produce any evidence of the alleged hacks and DDoS attacks, and Plaintiff has thus far produced

 

3 To be sure, even Plaintift’s requests for RWS’s IP addresses are not relevant to any claims raised against RW`S.
The only allegations pled against RWS are false advertising, defamation, tortious interference, and unfair
competition (Counts I-V) due in large part to statements made by RWS in its newsletter. The IP addresses are not
relevant to those claims, and Plainti]_‘i" explicitly did not plead Count VI (Computer Fraud and Abuse Act) and Count
VII (tortious interference due to hacking) against RWS. In fact, Plaintiff stated:

As RWS eei¢nowtedges ta its initial Biecl'osures, teams Vt and Vi! are net asserted against RWS, they are
asserted against the hahn Doe daiendants. Home§oarce does not know the identity or the john poe
defendants absent discovery

(Red and bold in original.)

If these claims are not plead against RWS, why would RWS be required to produce discovery directed to these
unpled allegations? If Plaintiff seeks this information from RWS, it should at least plead these allegations against it,
or at least agree to the simultaneous disclosure like the Court directed. Indeed, notwithstanding that these claims are
not pled against RWS, RWS offered to aid in the investigation, and requested that Plaintiff provide evidence to help
guide that investigation Plaintiff inexplicably reii.\sed, and still reidses, to provide any of the evidence or support to
help with that investigation lf it has that information, why not share it? We are at a loss why Plaintiff will not.

4 See Dkt. 12, Am. Compl., 11 25. Plaintiff’s further insinuation that RWS may be involved is further hollowed by the
simple fact it implies that the webpages were allegedly visited by over 114,000 addresses, yet RWS only owns
],000. Thus, even if RWS used all of its IP addresses ~ which it didn’t - it still wouldn’t have made a dent in that
traffic as that would have comprised less than l% of the traffic Plaintiff claims.

5 RWS is further in the midst of assembling and processing additional responsive electronic tiles, which will
likewise be produced in due course.

Case 1:18-cv-11970-.]BS-K|\/|W Document 25 Filed 10/26/18 Page 4 of 5 Page|D: 229

Hon. Judge Williams
October 26, 2018
Page 3

nothing Plaintiff even refused to agree to let forensic experts or RWS’s attorneys to aid in the
investigation For making such incendiary allegations, it has nothing to back them up. Rather,
when pressed, Plaintiff said “Counts VI and VII {of the Amended Complaint] are not asserted
against RWS.” (bold in original). Plaintiff’s lack of cooperation to permit RWS to investigate
these allegations, its lack of urgency in its investigation, and its lack of specificity of its allegations,
all indicate that Plaintiff s inflammatory allegations are either unsupported or were trivial
occurrences, and were presented solely to shock based on their incendiary nature.

Indeed, even a cursory look at Plaintiff’ s “support” to show the relevancy of its requests
exposes its flimsiness and a lack of a sufficient pre-filing investigation For instance, Plaintiff
concludes with the argument that because “an exponentially disproportionate amount of website
traffic [came] from Scottsdale,” that insinuates RWS’s involvement Yet Plaintiff inexplicably
fails to inform the Court that numerous companies in addition to RWS, like GoDaddy, are based
in Scottsdale. Indeed, GoDaddy is the World’s largest intemet registrar, and a substantial portion
of the world’s intemet traffic flows through it and thus Scottsdale. See
https://icarmwiki.org/GoDaddy (“GoDaddy has become the world’s largest domain register
company and has more than 40 million domain names under its management”). Or that
Scottsdale also has over a couple hundred thousand residents. Plaintiff has even failed to provide
any specificity, or produce any evidence or support, for the claim that the web traffic originated
from Scottsdale.

Plaintiff’ s other attempt to show a correlation with RWS based off alleged similar “timing”
of RWS’s newsletter and Plaintift’s hacks also doesn’t hold up to scrutiny. By Plaintit`f’s own
admission, the security vulnerability was known to the world for at least three-and-a-half weeks
before the hack. As Plaintiff’s Amended Complaint and motion point out, it knew of the security
vulnerability in its customers’ websites at the latest on July 20, 201 8. The alleged hack presumably
occurred August 13, 2018. That is cons in cyber-time. During that three-and~a-half weeks the
security flaw was known, hackers worldwide would have been able to exploit it. On that score, the
hacks appeared to be “ransomware” attacks that take webpages hostage in exchange for a
“ransom,” were written in Arabic, and listed an address in Turkey (a long way from Scottsdale).

Plaintiff’s additional claim that because the victims were allegedly former RWS customers,
that connects RWS, is also unpersuasive First, Plaintiff has not identified the alleged hack victims,
specified whether the alleged hack affected one or multiple third-parties, or provided any evidence
or support for this allegation, so this claim cannot be verified Nevertheless, by virtue of RWS
having a significant share of the market, most of the customers that Plaintiff acquired would likely
have originated from RWS, so any Plaintiff customers that become victims could fall into this
category.

Plaintiff’ s further point about the timing of when RWS knew of Plaintift’s security hole is
unclear and contradicts Plaintiff’s prior allegations It starts with stating that “RWS knew about
the hacking before anyone else,” yet ignores that if a malevolent hacker knew of the hole, it
wouldn’t point that out to Plaintiff. Indeed, RWS informed Plaintiff of the security flaw in its
software on July 19, 2018. But the Amended Complaint states that the alleged hack took place on

Case 1:18-cv-11970-.]BS-K|\/|W Document 25 Filed 10/26/18 Page 5 of 5 Page|D: 230

Hon. Judge Williams
October 26, 2018
Page 4

August 13, 20] 8, which is three-and-a-half weeks after the newsletter. That is hardly indicative of
fast knowledge by RWS, but rather sloppy security by Plaintiff, an allegedly sophisticated and
professional website designer.

Finally, Plaintist forth point is inapposite ~ a salesman’s purported call to ascertain
Plaintiff’s customer service responsiveness has nothing to do with hacking. Nor does Plaintiff’s
letter provide any guidance to its relevancy.

While Plaintiff’s insinuations are specious, irrelevant to any pleadings made against RWS,
and unsupported, RWS had agreed to the Court’s recommendation for the parties’ experts to confer
on what information they needed, and to arrange a simultaneously exchange of those documents
for the experts’ review. If the Court still feels these requests are relevant to the claims pled against
RWS, RWS will agree to have its expert confer as soon as possible.

Very truly yours,
TAFT STETTINIUS & HOLLISTER LLP

M

Adam Wolek
23792003.1

